11/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0318


                                        DA 21-0318


 DANIEL L. MORLEY,

              Plaintiff and Appellee,

       v.
                                                                    ORDER
 CYNTHIA J. MORLEY and KENNETH E.
 MORLEY,

              Defendants and Appellants,                                FILED
                                                                         NOV 0 9 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Suprerne Court
                                                                        State clf Montana


       This matter comes before the Court on the motion of Appellee Daniel L. Morley to
strike Exhibits E and G submitted in the Appendix to Brief of Appellants. Morley argues
these exhibits are not in the District Court record and have never been before the District
Court and should not be considered on appeal. Appellants, Cynthia J. Morely and Kenneth
E. Morley, assert both exhibits are appraisals which were submitted to the Referees by both
parties at the beginning of the case, were relied on by the Referees in the Referees Report
to the Court, and the two appraisals were quoted and cited in that Report. Appellants assert
they have appealed the District Court's acceptance of the Report based on factual errors in
the Report and Exhibits E and G are part of the Report relied on by the District Court.
       The case has been fully briefed and is ready for classification and submission to the
Court. Having reviewed the motion and response, the Court is not in a position to
determine the merits of Appellee's motion to strike Exhibits E and G without fully
considering the briefs and record in this appeal.
       THEREF ORE,
       IT IS FURTHER ORDERED that Appellee's Motion to Strike Certain Exhibits is
TAKEN UNDER ADVISEMENT pending the Court's full consideration of the appeal.
The Clerk is directed to give notice of this Order to all counsel of record.
Dated this     day of November, 2021.



                                                         Chief Justice




                                                            Justices




                                      2